 

Exhibit 10.54

 

FOURTH AMENDMENT TO PROMISSORY NOTE

 

THIS FOURTH AMENDMENT TO PROMISSORY NOTE (the “Amendment”), effective as of
April 7, 2015 (the “Effective Date”), is entered into by and between Infinity
Energy Resources, Inc., a Delaware corporation (the “Company”) and SKM
Partnership, Ltd, a Texas limited partnership (the “Holder”).

 

WHEREAS, the Company and the Holder are parties to that certain 8% Promissory
Note, dated December 27, 2013, as amended by that certain First Amendment to
Promissory Note, dated March 7, 2013, that Second Amendment to Promissory Note,
dated May 9, 2014, and that Third Amendment to Promissory Note, dated November
14, 2014 (the “Note”); and

 

WHEREAS, the Company and the Holder desire to amend the Note to extend the
maturity date thereof as set forth herein; and

 

WHEREAS, effective on even date herewith, the parties have entered into that
certain Second Loan Extension Agreement (the “Second Loan Extension Agreement”)
to document certain agreements and understandings made between them related to
the subject matter of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed by each party hereto as follows:

 

  1. Amendment to Section 3 of the Note. It is hereby agreed and understood
that, effective as of the Effective Date, Section 3 of the Note (maturity date)
shall be amended as follows: By deleting the amended date of “April 7, 2015”
where it appears in Section 3 of the Note, and replacing it with the “the
earliest to occur of (1) the Full Funding of the Pending Financing (as defined
in the Second Loan Extension Agreement) or (2) April 7, 2016”.         2. No
Other Amendments. Except as expressly amended and modified by this Amendment,
the Note is and shall continue to be in full force and effect in accordance with
the terms thereof         3. Counterparts. This Amendment may be executed by the
parties hereto in counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.         4. Governing
Law. The Amendment shall be construed in accordance and governed by the internal
laws of the state of Texas.         5. Headings. The headings contained in this
Amendment are for ease of reference only and shall not be considered in
construing this Amendment.

  

[Signature Page Next Page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to the
Promissory Note to be duly executed as of the Effective Date.

 

INFINITY ENERGY RESOURCES, INC.       By: /s/ Stanton E. Ross   Name: Stanton E.
Ross   Its: President and Chief Executive Officer  

  

  SKM PARTNERSHIP, LTD.       BY SKM MANAGEMENT, LLC  



ITS GENERAL PARTNER

      By: /s/ Scott D. Martin   Name: Scott D. Martin   Its: Manager of its
General Partner  

 

 

 

 

 